



Exhibit 10.1
logojcpa20.gif [logojcpa20.gif]
To:
 
From:
Board of Directors
Date:
 
Subject:
Cash Bonus Award



Our Company and our industry are in a period of transition. Now, more than ever,
we need leaders who are focused on executing our strategic priorities and
driving improved results. To recognize your contributions and the importance of
your ongoing participation moving forward, we are pleased to present you with a
cash bonus award of $XXX,XXX. The award is subject to the terms and conditions
set forth below.


We appreciate your commitment to JCPenney. To accept your award, please sign,
date and return this letter. Thank you for playing an important role in the next
chapter of JCPenney’s history.


Name (Print): ____________________________________


Signature: _______________________________________                


Date: ____________________________________________    








TERMS AND CONDITIONS


The award will be paid to you on [VESTING DATE].


If you have received your award but voluntarily terminate your employment with
JCPenney or your employment is terminated for Cause, including specifically, a
breach of any of the Company’s policies, practices, procedures or Statement of
Business Ethics as determined by the Company (defined as “Cause”), prior to
[VESTING DATE], you agree to reimburse the Company the full amount of the award
($XXX,XXX).


You will not be required to reimburse JCPenney for any portion of your bonus if
your employment is involuntarily terminated by JCPenney for any reason other
than for Cause, or if your employment is terminated as a result of your death,
or disability.


To the extent permitted by law, you agree that JCPenney may deduct reimbursement
payments from your final paycheck. If reimbursement payments are not timely
paid, the Company shall be entitled to recover reasonable collection agency fees
and attorney’s fees incurred by the Company because of such noncompliance.


This letter does not constitute an employment agreement. Your employment with
JCPenney is “at-will,” which means either you or JCPenney can terminate the
employment relationship at any time or for any reason not prohibited by law,
with or without advance notice.







